DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 4, 5, and 7. Claims 1-8 are pending.
The claim set filed 3/7/2022 labels claims 1, 6, and 8 as “amended” and claims 4, 5, and 7 as currently amended. It is understood that the claims listed as “currently amended” have been amended in present claim set (i.e. the 3/7/2022 claim set), whereas the claims listed as “amended” were amended previously but not in the present claim set. In future filings, claims which were previously amended should be listed as “previously presented” to avoid confusion.
The amendments to the claims have overcome the 112(b) rejections of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/7/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/7/2022, with respect to the 102 rejections of record have been fully considered, but they are not persuasive.  
Applicant has argued that Quanci fails to disclose that mixing is carried out in a mixer as claimed, and that Examiner has allegedly expressly stated such. Examiner finds this argument unpersuasive.
It is true that Quanci does not explicitly teach that mixing is carried out in a mixer. However, Examiner does not concede that Quanci fails to disclose a mixer. As stated in the 102/103 rejections maintained below, “Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed 
Thus, Examiner maintains that the claims are anticipated by Quanci. In the alternative, they are obvious over Quanci. See 102/103 rejections below for details.

Applicant’s arguments, see Remarks, filed 3/7/2022, with respect to the 103 rejections of record have been fully considered, but they are not persuasive.  
Applicant has argued that the 103 rejections of record are improper as they allegedly engage in hindsight reasoning. Examiner Finds this argument unpersuasive.
The rejections of claims 1-7 are made under 102/103 as being anticipated by or, in the alternative, obvious over Quanci. To overcome these rejections Applicant must defeat both the 102 and 103 aspects thereof. As discussed above, Applicant has not overcome the 102 aspects of said rejections. Because the rejections are made under 102 and, in the alternative under 103. It must be recognized that Examiner’s position is that the claims are anticipated by Quanci. The notion that Examiner has engaged in improper hindsight is moot when Examiner’s position is that the claims are anticipated. For an allegation of improper hindsight to be persuasive with respect to a 102/103 rejection, Applicant must first argue persuasively that the claims are not anticipated.
 Regardless, Applicant’s allegation of improper hindsight is not accompanied by any clarification as to where Examiner has allegedly engaged in such improper hindsight. In other words, Applicant’s arguments do not point out which portion(s) of Examiner’s conclusion of obviousness has engaged in improper hindsight. Thus, Applicant's arguments regarding the alleged use of improper hindsight fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of the above, the 103 rejections are maintained. 

The following includes a new rejection necessitated by amendment. Specifically, the 102/103 rejection of claim 4 is the new rejection. 
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quanci et al. (US 2016/0186065), hereafter referred to as Quanci.
With regard to claims 1 and 6: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that 
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous 
With regard to claim 2: The first source of carbonaceous material (first particulate material) may be coal fines (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 3: The second source of carbonaceous material (second particulate material) may be coke waste fines, i.e. milled breeze (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 4: As discussed in the rejection of claim 1 above, the pyrolysing step involves pyrolysing the customized single feedstock of carbonaceous material to produce a coke (paragraph [0093], see rejection of claim 1 above for further details). Quanci teaches that said customized single feedstock of carbonaceous material is a coking coal (paragraphs [0064]). Quanci uses the term “coking coal” synonymously with “metallurgical coal” (paragraph [0006]). Coke formed from metallurgical coal (coking coal) is called metallurgical coke, aka met coke. Thus, the coke formed from pyrolyzing the customized single feedstock of carbonaceous material in Quanci is understood to be a met coke, i.e. a metallurgical coke, i.e. a coke formed from coal.
With regard to claims 5 and 7: The predetermined material composition in Quanci, is a particular composition which corresponds to a particular strength (i.e. a particular coke strength [CSR]) (paragraph [0093], see rejection of claim 1 above for further details), necessarily further corresponds to a particular reactivity (coke reactivity CRI), a particular heating value (i.e. a particular heating value of coke which will result from the composition), and particular byproduct generation (i.e. generation of tar and 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Quanci.
With regard to claim 8: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density 
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density 
However, Quanci clearly indicates that higher coke strength is desirable (paragraphs [0004], [0015], [0085], [0093]). Furthermore, as is apparent from the discussion above, Quanci’s method is comprises (or at least suggests) steps intended to create a coke having a high coke strength  (paragraphs [0085] and [0093], see above discussion). Therefore, a person having ordinary skill in the art would have a reasonable expectation that the method of Quanci could be successfully applied to form a coke having a particular desired strength, e.g. a desired crushing strength. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by optimizing the method thereof so as to produce a coke having a particular desired strength, e.g. a crushing strength of at least 600 psi, in order to apply the method of Quanci to the production of a particular desired coke with predictable success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772